Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (EP 2207164 A2) in view of Vaziri (US 10,354,146) and further in view of Suhami (US 2013/0339025).
As to claim 1, Jacobsen teaches a system, (Figs.1-2) comprising: 
an eye glass system, 100;  
an input sensor 462
a microphone connected to the eye glass system, 462; 
 a memory that stores instructions 310; and a DSP that executes the instructions to perform operations 300, the operations comprising: 
detecting a user’s voice; 1600, 1300a
extracting an audio signal of the user’s voice; 1310
analyzing the audio signal to determine a voice command; 1320, 1330
and initiating a control/response in response to the voice command, (Abstract; Figs.5, 17-26; Pars.5, 16, 120; Claim 1).


    PNG
    media_image1.png
    372
    514
    media_image1.png
    Greyscale

It is noted that Jacobsen doesn’t explicitly teach a location unit configured to determine the location of the system.
	However, Vaziri in same field teaches a smart eyewear 204 system for conducting natural language conversation with a user by utilizing eye gesture, a microphone and a speaker on the eyewear, the system comprising 
An input sensor 614, a microphone 608, a memory 514 where the system includes a location unit comprising a GPS 708 and proximity sensors 622, 506 configured to provide information on the location of the eyewear device (Figs.1-8).
The modification, in view of Vaziri, would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of determining the device location thereby providing, to the user, a variety of location based services.


    PNG
    media_image2.png
    505
    458
    media_image2.png
    Greyscale

It is also noted that Jacobsen teaches an eye-glass but he doesn’t explicitly describe the details of the eye glass as now claimed. However, Suhami teaches an eye glass with electrical components to perform a number of functions, wherein the eye glass comprises; two optical elements, wherein each optical element is configure to be placed before a user’s eye when the eyeglass element is used, and wherein each optical element is configured to be transparent so that a user can see through the optical element (Fig.2); a first microphone 14a and second microphone 14b connected to the eye glass system element on a first and second side of the eye glass element to generates a first and second  acoustic signal and determine whether the user is speaking by analyzing the first and second acoustic signals or modifications of the first and second acoustic signals (Fig.2; Par.27).
Modifying the eyeglass mentioned by Jacobsen with that of Suhami would be obvious to one of ordinary skill in the art before the time of applicants invention for the purpose of providing a better audio detection and processing by the system.
As to claim 2, Jacobsen teaches a speaker 464.
As to claim 3, Jacobsen teaches wherein the operations further comprise providing a second signal to a loudspeaker (Fig.15).
As to claim 4, Jacobsen teaches the system including earphone (Fig.15).
As to claim 5, Jacobsen teaches where the earphone is wirelessly connected to the eyeglass computational system (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (EP 2207164 A2) in view of Vaziri (US 10,354,146) and Suhami (US 2013/0339025) as applied above and further in view of Weis (US 2014/0307868). 
As to claim 6, Jacobsen doesn’t explicitly teach where the microphone is an ambient microphone. However, Weis teaches a headset comprising a speaker and a microphone where the microphone is ambient microphone (abstract; Fig.5).
The modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of removing background noise.
As to claims 7-11, Jacobsen teaches where the earphone further includes an ear canal microphone, a memory, ear sealing device, where the loudspeaker is part of the earphone, where the earphone further includes a user interface for receiving user command. (Figs.2, 5-7 15, 17).
As to claim 17, Vaziri teaches determining the different locations of the eyewear device (Col.6, lines 40-65).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657